Citation Nr: 0728519	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  04-07 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for anxiety and 
depression.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for fatigue, including 
as due to a qualifying chronic disability.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for multiple joint 
disorder manifested by pain, including as due to a qualifying 
chronic disability.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for muscle disorder 
manifested by pain, including as due to a qualifying chronic 
disability.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for headaches, 
including as due to a qualifying chronic disability.

6.  Whether new and material evidence has been received to 
reopen a claim for service connection for a breathing 
disorder, including as due to a qualifying chronic 
disability.

7.  Whether new and material evidence has been received to 
reopen a claim for service connection for a stomach disorder, 
including as due to a qualifying chronic disability.

8.  Whether new and material evidence has been received to 
reopen a claim for service connection for memory loss and 
loss of concentration, including as due to a qualifying 
chronic disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from June 1989 to October 
1989, and from November 1990 to July 1991, including service 
in the Southwest Asia Theater of Operations from February 2, 
1991 to June 8, 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which found that new and material 
evidence had not been received, and denied reopening of the 
claims on appeal.  The February 2004 statement of the case 
and September 2005 supplemental statement of the case 
addressed these claims for service connection on the merits.  


FINDINGS OF FACT

1.  A March 1998 RO rating decision denied service connection 
for a nervous condition that included impaired memory and 
difficulty concentrating, fatigue, joint disorder manifested 
by pain, muscle disorder manifested by pain, headaches, 
breathing disorder, and stomach disorder, both as directly 
incurred or aggravated in service and as a presumed chronic 
undiagnosed illness; notice of the decision was issued on 
March 17, 1988; and the veteran did not enter a notice of 
disagreement with this decision within one year of mailing of 
notice of the decision.

2.  The evidence associated with the claims file subsequent 
to the March 1998 rating decision, when considered with 
previous evidence of record, relates to unestablished facts 
necessary to substantiate the veteran's claims for service 
connection for anxiety and depression, and fatigue, multiple 
joint disorder manifested by pain, muscle disorder manifested 
by pain, headaches, a breathing disorder, a stomach disorder, 
and memory loss and loss of concentration, including as due 
to a qualifying chronic disability. 

3.  The symptoms of depression and anxiety were not noted at 
service entrance in November 1990; the evidence does not 
clearly and unmistakably demonstrate that the veteran's 
depression (dysthymic disorder) and anxiety disorder existed 
prior to the period of active duty service from November 1990 
to July 1991; the evidence does not clearly and unmistakably 
demonstrate that the veteran's depression (dysthymic 
disorder) and anxiety disorder did not permanently increase 
in severity during service from November 1990 to July 1991; 
and the veteran's complaints of loss of memory and difficulty 
with concentration have been related by competent medical 
evidence to the depression and anxiety.  

4.  The veteran's symptoms of headaches, stomach disorder, 
and breathing disorder have been related by competent medical 
evidence to diagnosed disabilities of muscle contraction type 
headaches, gastroenteritis, peptic ulcer disease, rhinitis, 
sinusitis, and perihilar density of the right lung; muscle 
contraction type headaches, gastroenteritis, and peptic ulcer 
disease clearly and unmistakably pre-existed the veteran's 
active duty service; muscle contraction type headaches, 
gastroenteritis, and peptic ulcer disease clearly and 
unmistakably did not permanently increase in severity during 
the veteran's active duty service; the breathing disorder 
diagnosed as rhinitis, sinusitis, and perihilar density of 
the right lung has not been related to service by competent 
medical evidence.  

5.  The veteran's complaints of fatigue, joint pain, and 
muscle pain do not constitute a diagnosed current disability 
for VA disability compensation purposes, including a 
diagnosis of chronic fatigue syndrome or fibromyalgia; the 
veteran's complaints of fatigue, joint pain, and muscle pain 
did not manifest during service in the Southwest Asia theater 
of operations; are not shown by objective indications; and 
have not manifested to a compensable degree (10 percent) 
since service separation.


CONCLUSIONS OF LAW

1.  A March 1998 RO rating decision denying service 
connection for a nervous condition that included impaired 
memory and difficulty concentrating, fatigue, joint disorder 
manifested by pain, muscle disorder manifested by pain, 
headaches, breathing disorder, and stomach disorder, and 
memory loss and loss of concentration became final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 20.302, 20.1103 (2006).

2.  The evidence associated with the claims file subsequent 
to the March 1998 rating decision is new and material, and 
the claims for service connection for anxiety and depression, 
fatigue, joint disorder manifested by pain, muscle disorder 
manifested by pain, headaches, breathing disorder, stomach 
disorder, and memory loss and loss of concentration are 
reopened.  38 U.S.C.A. §§ 5108 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.156(a) (2006). 

3.  The preexisting depression and anxiety, with related 
symptoms of memory loss and concentration difficulty, were 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 1153, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.306(b) (2006). 

4.  The criteria for service connection for fatigue, joint 
disorder manifested by pain, muscle disorder manifested by 
pain, headaches, breathing disorder, and stomach disorder, 
including as due to a qualifying chronic disability, have not 
been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1137, 
1153, 5103, 5103A, 5107 (West 2002 & Supp 2006); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.311, 3.317 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The duty to notify 
provisions of the statute and implementing regulations apply 
to claims to reopen based on new and material evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Collectively, VA notice and duty to assist letters dated in 
August 2002 and August 2005 satisfied VA's duty to notify 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as they 
informed the appellant of the March 1998 prior final rating 
decision, what evidence was needed to establish the benefits 
sought, of what VA would do or had done, and what evidence 
the appellant should provide, informed the appellant that it 
was the appellant's responsibility to make sure that VA 
received all requested records that are not in the possession 
of a Federal department or agency necessary to support the 
claims, and asked the appellant to send in any evidence in 
the appellant's possession that pertains to the claims.  
Because the claims to reopen service connection (based on new 
and material evidence) have been reopened, any deficiency 
regarding notice of the basis for a prior final denial of a 
claim, or what information or evidence is necessary to reopen 
a claim, is not prejudicial to the appellant's claims on this 
issue.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claims 
that VA has not sought.  VA medical records, VA examination 
reports and medical opinions, private treatment records, and 
lay statements have been associated with the record.  The 
Board finds that VA has obtained, or made reasonable efforts 
to obtain, all evidence that might be relevant to the issues 
on appeal, and that VA has satisfied the duty to assist.  In 
August 2002, the veteran wrote in response to the August 2002 
VA notice letter that he had "no more evidence to submit."  
In May 2005, the veteran also responded in writing that he 
did not have any additional evidence to submit.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the claims for service connection for 
fatigue, joint disorder manifested by pain, muscle disorder 
manifested by pain, headaches, breathing disorder, and 
stomach disorder, including as due to a qualifying chronic 
disability, are being denied, service connection will not be 
granted, and no effective date or rating percentage will be 
assigned.  For this reason, the Board finds that there can be 
no possibility of any prejudice to the appellant under the 
holding in Dingess, supra.  With regard to the issues of 
service connection for depression and anxiety, with symptoms 
of memory loss and difficulty with concentration, when 
implementing the Board's grant of service connection, the RO 
will address any notice defect with respect to rating and 
effective date.  Significantly, the veteran retains the right 
to appeal the initial disability rating and effective date 
assigned by the RO.  The appellant and his representative 
have not alleged any prejudice with respect to the timing of 
the notification, nor has any been shown.

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements and arguments presented 
by the representative organization in writing.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 
16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303(a).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases to a degree of 10 
percent or more within one year from separation from service, 
such as arthritis, progressive muscular atrophy, organic 
diseases of the nervous system, peptic ulcers, and psychoses, 
such diseases may be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  The Court has held that "where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required."  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946 is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137.

A preexisting injury or disease will be considered to have 
been aggravated by active wartime service, where there is an 
increase in disability during such war service, unless there 
is clear and unmistakable evidence that the increase in 
disability is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  The usual effects of medical and surgical 
treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment will 
not be considered service connected unless the disease is 
otherwise aggravated by service.  38 C.F.R. § 3.306(b).

In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the 
Federal Circuit Court held that the correct standard for 
rebutting the presumption of soundness requires that VA show 
by clear and unmistakable evidence that (1) the appellant's 
disability existed prior to service and (2) that the 
preexisting disability was not aggravated during service.  
Generally, a preexisting injury or disease will be considered 
to have been aggravated by active service where there was an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability was due to 
the natural progress of the disease; however, aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.  See also VAOPGCPREC 3-2003.

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability that became manifest during active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011.  38 
U.S.C.A. § 1117(a)(1); 38 C.F.R. § 3.317(a)(1).

A "Persian Gulf veteran" is one who served in the Southwest 
Asia Theater of operations during the Persian Gulf War.  See 
38 C.F.R. § 3.317.  A "qualifying chronic disability" 
includes:  (A) an undiagnosed illness, (B) the following 
medically unexplained chronic multi symptom illnesses: 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome, as well as any other illness that the Secretary of 
VA determines is a medically unexplained chronic multi-
symptom illness; and (C) any diagnosed illness that the 
Secretary determines, in regulations, warrants a presumption 
of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 
3.317(a)(2)(i).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6 month period will be 
considered chronic.  The 6 month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A disability referred to 
in this section shall be considered service connected for the 
purposes of all laws in the United States.  
38 C.F.R. § 3.317(a)(2),(5).  

Compensation shall not be paid under 38 C.F.R. § 3.317 if: 
(1) the undiagnosed illness was not incurred during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or (2) the undiagnosed illness was 
caused by a supervening condition or event that occurred 
between your most recent departure from service in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) the illness is the 
result of willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).

With claims for service connection for a qualifying chronic 
disability under 
38 C.F.R. § 3.317, the veteran is not required to provide 
competent evidence linking a current disability to an event 
during service.  Gutierrez v. Principi, 19 Vet. App. 1 
(2004).  When determining whether a qualifying chronic 
disability became manifest to a degree of 10 percent or more, 
the Board must explain its selection of analogous Diagnostic 
Code.  Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006). 

Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
veteran's case, be attributed to any known clinical 
diagnosis.  The fact that the signs or symptoms exhibited by 
the veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular veteran's case does not preclude compensation 
under § 3.317.  VAOPGCPREC 8-98.  

The Court has also held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); 
see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).

New and Material Evidence to Reopen Claims

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The law provides that a claimant may reopen a previously 
final adjudicated claim by submitting new and material 
evidence.  38 U.S.C.A. § 5108.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).   

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant the claim.  In determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  If new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, the VA Secretary shall reopen the claim and 
review the former disposition of the claim.  See 38 U.S.C.A. 
§ 5108.

The veteran had a period of active duty service from June 
1989 to October 1989.  He also had a second period of active 
duty service from November 1990 to July 1991, including 
service in the Southwest Asia Theater of Operations from 
February 2, 1991 to June 8, 1991.

In this case, a March 1998 RO rating decision denied service 
connection for a nervous condition that included impaired 
memory and difficulty concentrating, fatigue, joint disorder 
manifested by pain, muscle disorder manifested by pain, 
headaches, breathing disorder, and stomach disorder, both as 
directly incurred or aggravated in service and as a presumed 
chronic undiagnosed illness.  

The March 1998 rating decision found that service medical 
records were negative for evidence of a nervous condition, 
chronic fatigue, joint pain, muscle pain, headaches, 
breathing problems, or stomach or gastrointestinal problems.  
The March 1998 rating decision found that the veteran was 
suffering from a known clinically diagnosed disability of 
dysthymic disorder (depression) that pre-existed service, was 
not aggravated by service, and was not related to service.  
The March 1998 rating decision found that the clinically 
diagnosed dysthymic disorder manifested sleep difficulties, 
fatigue, impaired memory, difficulty concentrating, and 
general melancholia.  With regard to headaches, the March 
1998 rating decision found that the veteran was suffering 
from a known clinically diagnosed disability of non-specific 
muscle contraction type headaches that did not occur in 
service and was not caused by service.  In reference to a 
stomach disorder, the March 1998 rating decision found that 
the veteran was suffering from a known clinically diagnosed 
disability of gastroesophageal reflux disease that did not 
occur in service and was not caused by service.

The March 1998 rating decision also found that there were no 
currently diagnosed disabilities of the joints, muscles, or 
breathing difficulties; and there were no objective 
manifestations of joint pain, muscle pain, or breathing 
difficulties, as required to grant service connection on the 
basis of an undiagnosed illness (qualifying chronic 
disability).    

The evidence of record at the time of the March 1998 rating 
decision included a June 1997 VA examination report that 
reflects the veteran's report that Prozac caused headaches, 
and that other medications caused headaches and palpitations; 
intermittent low back problems since being kicked in the back 
during high school; chest pain associated with breathing and 
that he smoked, but no current pulmonary symptoms; 
gastrointestinal complaints for several years, including 
occasional nausea and mild heartburn; tiredness and fatigue 
all the time; depression; fatigue; periods of agitation; 
arthralgias in the knees and ankles.  Clinical findings 
included that the veteran was slightly overweight, no 
evidence of shortness of breath and normal pulmonary function 
tests and normal chest X-rays, no muscle atrophy, some 
discomfort to palpation to the muscles above the left knee 
with normal X-rays of the knees and ankles, and slightly 
depressed affect.  The resulting diagnoses were depression, 
fatigue related to depression, probable tension headaches, no 
diagnosed disabilities of the knees and ankles to account for 
the complaints of arthralgias, gastroesophageal reflux 
symptoms, and no pulmonary problem other than tobacco abuse.  
The evidence reviewed by the VA examiner at the time of the 
July 1997 examination included private treatment records 
showing psychiatric symptoms including depression since 1989, 
complaints of lethargy and possible panic attacks in November 
1989, and complaints of muscle aches in the neck, back, and 
shoulders diagnosed as probable fibromyalgia in May 1990. 

The evidence of record at the time of the March 1998 rating 
decision included a July 1997 VA psychiatric examination 
report that reflects a diagnosed disability of dysthymic 
disorder (depression) that manifested in sleep difficulties, 
impaired memory, difficulty concentrating, and general 
melancholia.  The examiner indicated that the problem 
underlying the depression appeared to be a gradually 
progressing dementia that was likely from exposure to various 
toxins and biological weapons while in Saudi Arabia; however, 
the examiner recommended further neurological testing to 
evaluate the probability of cerebral damage secondary to 
toxic type exposure.  

The evidence of record at the time of the March 1998 rating 
decision included a February 1998 VA neurologic examination 
report that reflects the veteran's report of smoking one pack 
of cigarettes per day, a four to five year history of 
symptoms of fatigue and tiredness, muscle and joint aching, 
especially in the hips and knees, that began years after he 
returned from service in the Persian Gulf.  He also 
complained of headaches associated with Prozac (which he 
discontinued), sleep difficulties, depression and moody 
episodes, and not much shortness of breath.  The examination 
found non-specific headaches that were not currently a 
problem, no neurological abnormalities, little to suggest any 
dementia, that the veteran had depression, and that 
concentration difficulties, emotional outbursts, and sleep 
difficulties that were related to the underlying depression. 

Notice of the March 1998 rating decision was mailed on March 
17, 1998.  Because the veteran did not file a notice of 
disagreement with this decision within one year of mailing of 
notice of the decision, this decision became final.  38 
U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 20.302, 20.1103.

In June 2002, the veteran filed a request to reopen the 
previously denied claims for service connection for a nervous 
condition/anxiety, fatigue, joint disorder manifested by 
pain, muscle disorder manifested by pain, headaches, 
breathing disorder, stomach disorder, and memory loss/loss of 
concentration.  The additional evidence received since the 
March 1998 final rating decision includes private treatment 
records from the Fort Sanders Sevier Medical Center that 
include a July 2000 brain magnetic resonance imaging (MRI) 
that showed normal findings; a disc bulge at L5-S1; normal 
MRI of the hips; and continued complaints of myalgias.  

The additional evidence received since the March 1998 final 
rating decision includes private treatment records from S.W. 
McGaha, M.D., dated from 1986 to January 1989 that reflect 
pre-service complaints of nausea, abdominal pains, and 
questionable musculoskeletal complaints (December 1986), 
symptoms that included generalized aches and pains, assessed 
as sinusitis (April 1987, November 1988), nausea, vomiting, 
abdominal discomfort, tiredness, and weakness, assessed as 
gastroenteritis (1987), aching abdominal, tenderness along 
the colon, cramping, mild irritation of the duodenal bulb, 
assessed as probable spastic colon-like symptoms, 
gastroenteritis, and probably early peptic ulcer disease 
(October 1987), and chest pain, headaches, nausea and 
vomiting, and scattered rhonchi in the right chests, assessed 
as bronchitis (January 1989).  

The additional evidence received since the March 1998 final 
rating decision also includes private treatment records from 
Dr. McGaha dated from November 1989 to May 2002 that reflect 
the veteran's report of probable panic attacks since 
returning from service, reports of having just finished high 
school and currently being under a lot of stress, assessed as 
lethargy of undetermined etiology (November 1989), back 
pains, mild gastrointestinal symptoms, cervical and shoulder 
muscle tenderness, assessed as probable fibromyalgia (May 
1990), stomach complaints, generalized aches and pains, sore 
throat and cough, and headache, assessed as probably viral 
gastroenteritis (August 1991), continued complaints of back 
pain diagnosed as back strain related to current work 
(November 1991), abdominal discomfort, muscle weakness, 
difficulty thinking, anxiety about difficulty thinking, 
nervousness, hyperventilation, and paranoia, diagnosed as 
anxiety/anxiety neurosis, depression, probably bi-polar, 
PTSD, and insomnia; acute arthralgia of the hips, left leg 
(knees), shoulders, and ankles; complaints of chronic joint 
pain, including back pain, generalized muscle aches and pain 
all over the body (September 1995 and later), peripheral 
neuropathy, and headache; diagnoses of depression and anxiety 
(June 1992), fibromyalgia (October 1995, September 2000, 
November 2000, February 2001), sinusitis, gastroenteritis 
(May 2000), restless leg syndrome, dyspepsia, and upper 
respiratory allergies/infections; medications for chronic 
pain and anxiety; the veteran's report that his psychiatric 
symptoms were worse after returning from Gulf War service; 
diagnoses of possible Gulf War Syndrome, generalized anxiety 
disorder, and chronic pain syndrome; and that the veteran was 
working long hours at times, and was at times working and 
attending school. 

The additional evidence received since the March 1998 final 
rating decision includes various letters from Dr. McGaha.  A 
September 2002 letter from Dr. McGaha reflects that he has 
treated the veteran since 1986 (before service when the 
veteran was age 16) for physical and psychological problems, 
including symptoms that were compatible with fibromyalgia, 
and listed many of the veteran's current complaints.  A March 
2004 letter and medical statement from Dr. McGaha reflect 
that, although he previously diagnosed fibromyalgia in May 
1990, that diagnosis was premature; the veteran does meet the 
criteria for a diagnosis of fibromyalgia; and the current 
diagnoses are chronic fatigue, fibromyalgia, and 
polyneuropathy of the lower extremities.  

The additional evidence received since the March 1998 final 
rating decision includes notes from a June 1997 VA 
examination that reflect a history of increase in fatigue 
since about 1993, a post-service motor vehicle accident in 
1995, complaints of generalized myalgias, fatigue associated 
with joint pains, that the veteran sometimes requires 12 to 
15 hours of sleep, seasonal rhinitis, discomfort in the hips 
and knees with onset in 1993 and worsening with a post-
service motor vehicle accident in 1995, a pre-service low 
back injury at age 16, a post-service low back injury at work 
with heavy lifting, with joint and muscle ache, complaints of 
memory loss; and diagnoses that include perihilar density of 
the right lung, fibromyalgia, history of head trauma in 1995 
(motor vehicle accident), history of depression, and seasonal 
rhinitis. 

The additional evidence received since the March 1998 final 
rating decision includes VA outpatient treatment records 
dated from 1997 to 1999 that include treatment for 
generalized anxiety disorder (October 1999); October 1999 
chest X-rays that show evidence of old granulomatous disease 
that had not changed since 1997 X-rays.  An October 1999 VA 
hospital summary that reflects the veteran's reported history 
of symptoms of depression beginning three to four months 
after service separation, and the veteran's multiple 
complaints that included headaches, palpitations, chest pain, 
nausea, joint pain and stiffness, back discomfort, and Axis I 
diagnoses of somatization disorder and dysthymia.  

The additional evidence received since the March 1998 final 
rating decision includes an April 2003 VA mental disorders 
examination report that reflects psychiatric diagnoses of 
social anxiety disorder and depressive disorder, with 
indication to rule out somatization disorder versus Persian 
Gulf War Syndrome, with chronic illnesses and financial 
status indicated to be the major stressors.  The examiner 
indicated that, if there were evidence that the veteran had 
symptoms of depression and anxiety prior to his service in 
the Persian Gulf, then such evidence would mitigate the 
examiner's opinion that the symptoms of anxiety and 
depression were related to service in the Persian Gulf.  Such 
evidence of pre-existing psychiatric symptoms was shown in 
the claims file.

An April 2003 VA general medical examination report reflects 
the veteran's complaints of headaches, occasional shortness 
of breath and some dyspnea on exertion, occasional 
tachycardia, occasional nausea and abdominal pain, bilateral 
hip and knee pain, and low back pain; negative clinical 
findings except for specific low back, hip, and knee 
disorders; and diagnoses of history of fibromyalgia, history 
of chronic fatigue syndrome, tension headaches, right femoral 
neck bone island, and chronic low back pain with L5-S1 disc 
bulge.  

A September 2003 VA (competency) examination report reflects 
the veteran's complaints of anxiety, difficulty 
concentrating, sleep difficulties including insomnia, 
hyperventilation associated with panic attacks, depression; 
and Axis I psychiatric diagnoses of generalized anxiety 
disorder and social anxiety disorder, and dysthymic disorder.  
The examiner indicated that the veteran may have been 
immature and experienced strong dependency needs when he was 
in Saudi Arabia in Desert Storm, and that psychiatric 
symptoms escalated after service separation.

A May 2004 VA progress note reflects diagnoses of history of 
chronic fatigue syndrome/fibromyalgia, chronic anxiety of 
undetermined etiology, probable PTSD, and history of bulging 
disc at L5-S1.  A June 2004 VA treatment entry reflects 
diagnoses of probable Gulf War Syndrome and anxiety disorder 
(not otherwise specified).  VA progress notes from June to 
August 2005 reflects Axis I diagnoses of social phobia, 
depressive disorder (not otherwise specified), and to rule 
out a somatoform disorder.  Various statements from the 
veteran reflect that he is not claiming service connection 
for fibromyalgia. 

After a review of all the evidence of record, lay and 
medical, whether or not specifically mentioned in this 
decision, the Board finds that the evidence associated with 
the claims file subsequent to the March 1998 decision that 
was not previously submitted to agency decisionmakers, when 
considered with previous evidence of record, relates to 
unestablished facts necessary to substantiate the veteran's 
claims for service connection for anxiety and depression, and 
fatigue, multiple joint disorder manifested by pain, muscle 
disorder manifested by pain, headaches, a breathing disorder, 
a stomach disorder, and memory loss and loss of 
concentration, including as due to a qualifying chronic 
disability, and raises a reasonable possibility of 
substantiating the claims for service connection.  For these 
reasons, the Board finds that the evidence associated with 
the claims file subsequent to the March 1998 rating decision 
is new and material, and the claims for service connection 
for anxiety and depression, fatigue, joint disorder 
manifested by pain, muscle disorder manifested by pain, 
headaches, breathing disorder, stomach disorder, and memory 
loss and loss of concentration are reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. §§ 3.156(a).

Service Connection (Merits Adjudication)

Having reopened the veteran's claims, the Board must address 
the merits of the claims for service connection, including as 
due to a qualifying chronic disability.  The Federal Circuit 
Court has held that the Board must review the entire record, 
but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

When the veteran entered the second period of active duty 
service in November 1990, pre-service psychiatric symptoms of 
depression and anxiety were not noted at service entrance.  
Because such symptoms were not "noted" at service entrance 
in November 1990, the presumption of sound (psychiatric) 
condition at service entrance attached.  38 U.S.C.A. § 1111.  
For this reason, the burden is on VA to show by clear and 
unmistakable evidence that (1) the appellant's disability 
existed prior to service, and (2) that the preexisting 
disability was not aggravated during service.  See Wagner, 
370 F.3d 1089.

The Board finds that the evidence does not clearly and 
unmistakably demonstrate that the veteran's depression 
(dysthymic disorder) and anxiety disorder existed prior to 
the period of active duty service from November 1990 to July 
1991.  The evidence shows that, immediately after service 
separation from the first period of brief service from June 
to October 1989, in November 1989, the veteran reported to 
his private physician that he had experienced psychiatric 
symptoms since service that included panic attacks and 
lethargy.  The private physician did not make a psychiatric 
diagnosis, but only indicated that the veteran had lethargy 
that was of undetermined etiology, and did not offer an 
opinion relating the symptoms to service. 

The evidence also does not clearly and unmistakably 
demonstrate that the veteran's depression (dysthymic 
disorder) and anxiety disorder did not permanently increase 
in severity during service from November 1990 to July 1991.  
On the question of aggravation in service, the history of 
complaints reflects a gradually progressing post-service 
symptomatology that began a few years after service 
separation.  The September 2003 VA examination report notes 
the veteran's psychiatric symptoms escalated after service.  
For these reasons, the Board finds that the presumption of 
sound condition is not rebutted by clear and unmistakable 
(obvious and manifest) evidence that the veteran's depression 
and anxiety pre-existed this period of active duty service 
from November 1990 to July 1991.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.303.  Because the presumption of sound 
condition at service entrance in November 1990 is not 
rebutted, the Board finds that the veteran's depression and 
anxiety were aggravated by service.  

The Board also finds that the veteran's complaints of loss of 
memory and difficulty with concentration have been related by 
competent medical evidence to the depression and anxiety.  
For example, the February 1998 VA neurologic examination 
report relates the veteran's concentration difficulties, 
emotional outbursts, and sleep difficulties to the underlying 
depression.  Other evidence also shows that symptoms of sleep 
difficulties and general melancholia are related to the 
depression and anxiety.  The symptoms of loss of memory and 
difficulty with concentration have been related by competent 
medical evidence to the depression and anxiety.  VA's 
schedule for rating service-connected disabilities provides 
that all psychiatric impairment will be rated as one 
psychiatric disability.  See 38 C.F.R. § 4.130 92006).  VA's 
schedule for rating service-connected disabilities also 
provides that both the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
See 38 C.F.R. § 4.14 (2006).  For this reason, there remains 
no legal basis for making a separate grant of service 
connection for loss of memory and difficulty with 
concentration; the claim for service connection for separate 
disabilities of loss of memory and difficulty with 
concentration are rendered moot, as there remains no factual 
or legal question for the Board to decide.  38 U.S.C.A. 
§ 7104 (West 2002 
& Supp. 2006). 

The veteran's complaints of headaches have been related by 
competent medical evidence to diagnosed muscle contraction 
type headaches.  The regulations provide that, while 
medically unexplained chronic multisymptom illness may 
include a diagnosed illness without conclusive 
pathophysiology or etiology, a partially understood etiology 
and pathophysiology will not be considered medically 
unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  Because the 
symptoms of headaches have been attributed to a medical 
diagnosis of known etiology, and the symptoms are not a 
medically unexplained chronic multisymptom illness, the Board 
finds that service connection based on the provisions of 
chronic multisymptom illness is not warranted.  38 C.F.R. 
§ 3.317(a)(1)(ii).  

The weight of the competent medical evidence shows that 
currently diagnosed muscle contraction type headaches are not 
related to any in-service injury or disease.  The private 
treatment records from Dr. McGaha reflect pre-service 
complaints of headaches in January 1989.  Service medical 
records are negative for evidence of headaches in service.  
The evidence also shows that muscle contraction type 
headaches have not been continuous since service separation.  
A history of head trauma in a post-service motor vehicle 
accident tends to show a post-service etiology of headaches, 
so cannot have any tendency to substantiate the claim.

With regard to symptoms claimed as a stomach disorder, the 
veteran's complaints of stomach disorder have been related by 
competent medical evidence to diagnosed gastroenteritis and 
peptic ulcer disease.  Because the symptoms have been 
attributed to a medical diagnosis of known etiology, and the 
symptoms are not a medically unexplained chronic multisymptom 
illness, the Board finds that service connection based on the 
provisions of qualifying chronic disability is not warranted.  
38 C.F.R. § 3.317(a)(1)(ii).  

The Board finds that the evidence also shows that symptoms 
claimed as a stomach disorder clearly and unmistakably pre-
existed service, and clearly and unmistakably were not 
aggravated by service.  For example, the private treatment 
records from Dr. McGaha reflect pre-service complaints of 
nausea, abdominal discomfort/ tenderness and pains, cramping, 
and vomiting, assessed as gastroenteritis and probably early 
peptic ulcer disease (October 1987).  As this evidence tends 
to show pre-service onset and medical diagnosis of symptoms 
claimed as a stomach disorder, it has no tendency to possibly 
aid in substantiating the veteran's claim for service 
connection under any theory.  Service medical records are 
negative for evidence of symptoms claimed as a stomach 
disorder in service, so clearly and unmistakably does not 
show aggravation in service.  

The Board further finds that the symptoms claimed as fatigue, 
joint pain, and muscle pain clearly and unmistakably pre-
existed service, and clearly and unmistakably were not 
aggravated by service.  The private treatment records from 
Dr. McGaha reflect pre-service complaints of musculoskeletal 
complaints, generalized aches and pains, tiredness, and 
weakness.  Dr. McGaha's additional diagnoses of disabilities 
that account for the same symptoms previously diagnosed as 
fibromyalgia, and that have been shown to pre-exist service, 
still tends to show pre-service onset of symptoms, and does 
not show permanent increase in severity of any underlying 
disorders during service, so has no tendency to possibly aid 
in substantiating the veteran's claims for service connection 
under any theory.

The evidence also shows no currently diagnosed disabilities 
to account for the generalized complaints of fatigue, joint 
pain, and muscle pain.  The additional evidence does show 
some specific joint disorders of the knees and low back, but 
does not relate any of these disorders to the veteran's 
active duty service.  The evidence that shows pre-service and 
post-service back injuries, including a post-service motor 
vehicle accident, and heavy lifting injuries at work, does 
not aid in substantiating any of the claims, but tends to 
show that joint complaints of the back, hips, and knees, as 
well as general complaints of joint and muscle aches and 
stiffness, are not related to service, but are of non-service 
etiology.  For this reason, a preponderance of the evidence 
is against direct service connection for fatigue, joint pain, 
and muscle pain. 

In addition, the evidence does not provide objective 
manifestations of fatigue, joint pain, or muscle pain to a 
compensable degree, as required to grant service connection 
on the basis of an undiagnosed illness (qualifying chronic 
disability), but only show the veteran's generalized and 
subjective complaints of fatigue, joint pain, and muscle 
pain.  Diagnostic Code 5025, which provides an analogous 
rating for fibromyalgia or fibromyalgia syndrome, provides a 
10 percent rating for symptoms that require continuous 
medication for control.  38 C.F.R. § 4.71a (2006).  
Diagnostic Code 6354, which provides an analogous rating for 
chronic fatigue syndrome, provides a 10 percent rating for 
symptoms that wax and wane but result in periods of 
incapacitation of at least one but less than two weeks total 
duration per year, or for symptoms that are controlled by 
continuous medication.  38 C.F.R. § 4.88b (2006).  In this 
case, the evidence does not show that the veteran's 
complaints require continuous medication for control.  The 
evidence also does not show that the veteran's complaints of 
fatigue, joint pain, or muscle pain have resulted in periods 
of incapacitation of at least one but less than two weeks 
total duration per year.  

The additional medical diagnoses of seasonal rhinitis, 
sinusitis, and clinical findings of perihilar density of the 
right lung tend to relate the veteran's current breathing 
problems to a known clinical diagnosis, rather than an 
undiagnosed illness, so does not aid the veteran's claim as 
due to a qualifying chronic disability (undiagnosed illness).  
Because the symptoms have been attributed to a medical 
diagnosis of known etiology, and the symptoms are not a 
medically unexplained chronic multisymptom illness, the Board 
finds that service connection based on the provisions of 
qualifying chronic disability is not warranted.  38 C.F.R. 
§ 3.317(a)(1)(ii).  Because the evidence also does not relate 
the post-service diagnoses to either period of active 
service, direct service connection for a breathing disorder 
is also not warranted.   

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claims for service 
connection for fatigue, joint disorder manifested by pain, 
muscle disorder manifested by pain, headaches, breathing 
disorder, and 


stomach disorder, including as due to a qualifying chronic 
disability, and the claims must be denied.  Because the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

New and material evidence has been received, and the claim 
for service connection for anxiety and depression is 
reopened, and service connection for anxiety and depression, 
with symptoms of memory loss and concentration difficulty, is 
granted.

New and material evidence has been received, and the claim 
for service connection for fatigue, including as due to a 
qualifying chronic disability, is reopened, and service 
connection is denied.

New and material evidence has been received, and the claim 
for service connection for multiple joint disorder manifested 
by pain, including as due to a qualifying chronic disability, 
is reopened, and service connection is denied.

New and material evidence has been received, and the claim 
for service connection for muscle disorder manifested by 
pain, including as due to a qualifying chronic disability, is 
reopened, and service connection is denied.

New and material evidence has been received, and the claim 
for service connection for headaches, including as due to a 
qualifying chronic disability, is reopened, and service 
connection is denied.

New and material evidence has been received, and the claim 
for service connection for a breathing disorder, including as 
due to a qualifying chronic disability, is reopened, and 
service connection is denied.

New and material evidence has been received, and the claim 
for service connection for a stomach disorder, including as 
due to a qualifying chronic disability, is reopened, and 
service connection is denied.

New and material evidence has been received, and the claim 
for service connection for memory loss and loss of 
concentration, including as due to a qualifying chronic 
disability, is reopened; and a claim for service connection 
is denied as moot.


____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


